Order filed, December 5, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00791-CV
                                    ____________

  JACQUELINE WILLIAMS, EXECUTRIX FOR THE ESTATE OF JAVIER
  RAMIREZ CRUZ AND YOLANDA ROSENDA RAMIREZ CRUZ, Appellant

                                            V.

          PROVIDENT AMERICAN INSURANCE COMPANY, Appellee


                       On Appeal from the 270th District Court
                                Harris County, Texas
                         Trial Court Cause No. 2010-78994


                                        ORDER

       The reporter’s record in this case was due October 1, 2012 . See Tex. R. App. P.
35.1. On October 19, 2012, this court ordered the court reporter to file the record within
30 days. The record has not been filed with the court. Because the reporter’s record has
not been filed timely, we issue the following order.

       We order Carmen Miller, the official court reporter, to file the record in this
appeal within 30 days of the date of this order. No further extension will be entertained
absent exceptional circumstances. The trial and appellate courts are jointly responsible
for ensuring that the appellate record is timely filed. See Tex. R. App. P. 35.3(c). If
Carmen Miller does not timely file the record as ordered, we will issue an order
directing the trial court to conduct a hearing to determine the reason for the failure to file
the record.



                                       PER CURIAM